Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 1 of 9 PageID #: 53




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 SAMANTHA D. WILLIAMS,

      Plaintiff,

 v.
                                                  Case No: 1:19-cv-04940-TWP-MJD
 RECEIVABLES MANAGEMENT
 PARTNERS, LLC d/b/a IMC CREDIT
 SERVICES,

      Defendant.



                                     CASE MANAGEMENT PLAN


I.      Parties and Representatives


        A.         Parties

                     Plaintiff                      Defendant
                     Samantha D. Williams           Receivables Management Partners,
                                                    LLC d/b/a IMC Credit Services


        B.         Representatives

                     Mohammed O. Badwan              Nicholas W. Levi
                     Joseph S. Davidson              KIGHTLINGER & GRAY LLP
                     SULAIMAN LAW GROUP, LTD.        211 North Pennsylvania Street
                     2500 South Highland Avenue      One Indiana Square
                     Suite 200                       Suite 300
                     Lombard, Illinois 60148         Indianapolis, Indiana 46204
                     +1 630-575-8180                 +1 317-638-4521
                     +1 630-581-5450                 nlevi@k-glaw.com
                     mbadwan@sulaimanlaw.com
                     jdavidson@sulaimanlaw.com
Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 2 of 9 PageID #: 54




 II.   Jurisdiction and Statement of Claims

       A.     Subject matter jurisdiction is conferred upon this Court by 15 U.S.C. § 1692k(d),
              and 28 U.S.C. § 1331.

       B.     Plaintiff claims: (1) Defendant violated 15 U.S.C. § 1692b(2) by communicating
              with Plaintiff’s father and seeking to elicit payment on Plaintiff’s medical debt; and
              (2) Defendant violated 15 U.S.C. §§ 1692d and d(5) by placing 1-2 weekly phone
              calls to Plaintiff despite in spite of being asked to cease.

       C.     Defendant is still gathering information and documentation regarding the factual
              allegations contained in Plaintiff’s Complaint. However, at this time, Defendant
              has no evidence in its possession demonstrating that it violated the FDCPA.
              Moreover, the Complaint does not specifically allege sufficient facts to support a
              third-party disclosure. With regard to 1692d and d(5), the volume of calls noted in
              the Complaint is insufficient absent express intent to harass, which Defendant
              denies. Finally, any calls made to Plaintiff (1) were not repeated or numerous and
              (2) were not made with intent to annoy, abuse, or harass. Thus, there is no violation
              of the FDCPA.

III.   Pretrial Pleadings and Disclosures

       A.     The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
              February 28, 2020.

       B.     Plaintiff(s) shall file preliminary witness and exhibit lists on or before March 6,
              2020.

       C.     Defendant(s) shall file preliminary witness and exhibit lists on or before
              March 13, 2020.

       D.     All motions for leave to amend the pleadings and/or to join additional parties shall
              be filed on or before April 10, 2020.

       E.     Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
              special damages, if any, and make a settlement demand, on or before
              March 6, 2020. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
              Court) a response thereto within 21 days after receipt of the demand. The parties
              shall forward copies of their settlement demands and responses when made to
              Magistrate Judge Dinsmore at MJDinsmore@insd.uscourts.gov.

       F.     Except where governed by paragraph (G) below, expert witness disclosure
              deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
              name, address, and vita of any expert witness, and shall serve the report required
              by Fed. R. Civ. P. 26(a)(2) on or before December 7, 2020. Defendant(s) shall
              disclose the name, address, and vita of any expert witness, and shall serve the
              report required by Fed. R. Civ. P. 26(a)(2) on or before January 11, 2021.
Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 3 of 9 PageID #: 55



      G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
            expert testimony in connection with a motion for summary judgment to be filed by
            that party, such expert disclosures must be served on opposing counsel no later
            than 90 days prior to the dispositive motion deadline. If such expert
            disclosures are served the parties shall confer within 7 days to stipulate to a
            date for responsive disclosures (if any) and completion of expert discovery
            necessary for efficient resolution of the anticipated motion for summary
            judgment. The parties shall make good faith efforts to avoid requesting
            enlargements of the dispositive motions deadline and related briefing deadlines.
            Any proposed modifications of the CMP deadlines or briefing schedule must be
            approved by the Court.

      H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
            such objections on or before April 1, 2021. Any party who wishes to preclude
            expert witness testimony at the summary judgment stage shall file any such
            objections with their responsive brief within the briefing schedule established by
            S.D. Ind. L.R. 56-1.

      I.    All parties shall file and serve their final witness and exhibit lists on or before
            January 11, 2021. This list should reflect the specific potential witnesses the
            party may call at trial. It is not sufficient for a party to simply incorporate by
            reference “any witness listed in discovery” or such general statements. The list of
            final witnesses shall include a brief synopsis of the expected testimony.

      J.    Any party who believes that bifurcation of discovery and/or trial is appropriate with
            respect to any issue or claim shall notify the Court as soon as practicable.

      K.    Discovery of electronically stored information (“ESI”). Unless otherwise agreed
            by the parties or ordered by the Court, all electronically stored information will be
            produced in its native format.

            In the event that a document protected by the attorney-client privilege, the
            attorney work product doctrine or other applicable privilege or protection is
            unintentionally produced by any party to this proceeding, the producing party may
            request that the document be returned. In the event that such a request is made,
            all parties to the litigation and their counsel shall promptly return all copies of the
            document in their possession, custody, or control to the producing party and shall
            not retain or make any copies of the document or any documents derived from
            such document. The producing party shall promptly identify the returned
            document on a privilege log. The unintentional disclosure of a privileged or
            otherwise protected document shall not constitute a waiver of the privilege or
            protection with respect to that document or any other documents involving the
            same or similar subject matter.
Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 4 of 9 PageID #: 56




IV.       Discovery 1 and Dispositive Motions

          A.     Does any party believe that this case may be appropriate for summary judgment or
                 other dispositive motion? Yes. If yes, the party(ies) that expect to file such a
                 motion must provide a brief statement of the factual and/or legal basis for such a
                 motion. Plaintiff intends to seek summary judgment as to Defendant’s §§
                 1692b(2), d and d(5) liability. Defendant intends to seek summary judgment
                 on Plaintiff’s claims.

          B.     On or before October 16, 2020, and consistent with the certification provisions of
                 Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of the
                 claims or defenses it intends to prove at trial, stating specifically the legal theories
                 upon which the claims or defenses are based.

          C.     Non-expert witness discovery and discovery relating to liability issues shall be
                 completed by October 9, 2020; all remaining discovery shall be completed by no
                 later than March 12, 2021.

          D.     Plaintiff shall file any dispositive motion on or before November 6, 2020;
                 Defendant shall respond to Plaintiff’s dispositive motion, and shall include any
                 cross-dispositive motion, on or before December 7, 2020; Plaintiff shall respond to
                 Defendant’s cross-dispositive motion, and shall include any reply in support of
                 Plaintiff’s dispositive motion, on or before January 7, 2021; Defendant shall file
                 any reply in support of its cross-dispositive motion on or before January 22, 2021.

                 Absent leave of Court, and for good cause shown, all issues raised on summary
                 judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

                 If the required conference under Local Rule 37-1 does not resolve discovery issues
                 that may arise, the parties will request a telephonic status conference prior to filing
                 any disputed motion to compel or for a protective order.

V.        Pre-Trial/Settlement Conferences

          At any time, any party may call the Judge's Staff to request a conference, or the Court may
          sua sponte schedule a conference at any time. The presumptive time for a settlement
          conference is no later than 30 days before the close of non-expert discovery. The parties
          are encouraged to request an earlier date if they believe the assistance of the Magistrate
          Judge would be helpful in achieving settlement.




1
    The term “completed,” as used in Section IV.C, means that counsel must serve their discovery requests
     in sufficient time to receive responses before this deadline. Counsel may not serve discovery
     requests within the 30-day period before this deadline unless they seek leave of Court to serve a belated
     request and show good cause for the same. In such event, the proposed belated discovery request shall
     be filed with the motion, and the opposing party will receive it with service of the motion but need
     not respond to the same until such time as the Court grants the motion.
Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 5 of 9 PageID #: 57



VI.    Trial Date

       This matter will be ready for trial in or after August, 2021. The trial is by jury and is
       anticipated to take two (2) days.

VII.   Referral to Magistrate Judge

       A.     Case. At this time, all parties do not consent to refer this matter to the currently
              assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
              all further proceedings including trial.

       B.     Motions. The parties may also consent to having the assigned Magistrate Judge
              rule on motions ordinarily handled by the District Judge, such as motions to
              dismiss, for summary judgment, or for remand. If all parties consent, they should
              file a joint stipulation to that effect. Partial consents are subject to the approval of
              the presiding district judge.

VIII. Required Pre-Trial Preparation

       A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
              parties shall:

              1.         File a list of trial witnesses, by name, who are actually expected to be called
                          to testify at trial. This list may not include any witnesses not on a party’s
                          final witness list filed pursuant to Section III.I.

              2.         Number in sequential order all exhibits, including graphs, charts and the
                         like, that will be used during the trial. Provide the Court with a list of these
                         exhibits, including a description of each exhibit and the identifying
                         designation. Make the original exhibits available for inspection by
                         opposing counsel. Stipulations as to the authenticity and admissibility of
                         exhibits are encouraged to the greatest extent possible.

              3.         Submit all stipulations of facts in writing to the Court. Stipulations are
                         always encouraged so that at trial, counsel can concentrate on relevant
                         contested facts.

              4.         A party who intends to offer any depositions into evidence during the party's
                         case in chief shall prepare and file with the Court and copy to all opposing
                         parties either:

                    a.       brief written summaries of the relevant facts in the depositions that
                             will be offered. (Because such a summary will be used in lieu of the
                             actual deposition testimony to eliminate time reading depositions in a
                             question and answer format, this is strongly encouraged.); or
Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 6 of 9 PageID #: 58



                  b.      if a summary is inappropriate, a document which lists the portions
                          of the deposition(s), including the specific page and line numbers,
                          that will be read, or, in the event of a video-taped deposition, the
                          portions of the deposition that will be played, designated specifically
                          by counter-numbers.

            5.    Provide all other parties and the Court with any trial briefs and motions in
                  limine, along with all proposed jury instructions, voir dire questions, and
                  areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                  findings of fact and conclusions of law).

            6.    Notify the Court and opposing counsel of the anticipated use of any
                  evidence presentation equipment.

      B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the parties
            shall:

            1.    Notify opposing counsel in writing of any objections to the proposed
                  exhibits. If the parties desire a ruling on the objection prior to trial, a motion
                  should be filed noting the objection and a description and designation of the
                  exhibit, the basis of the objection, and the legal authorities supporting the
                  objection.

            2.    If a party has an objection to the deposition summary or to a designated
                  portion of a deposition that will be offered at trial, or if a party intends to
                  offer additional portions at trial in response to the opponent's designation,
                  and the parties desire a ruling on the objection prior to trial, the party shall
                  submit the objections and counter summaries or designations to the Court
                  in writing. Any objections shall be made in the same manner as for
                  proposed exhibits. However, in the case of objections to video-taped
                  depositions, the objections shall be brought to the Court's immediate
                  attention to allow adequate time for editing of the deposition prior to trial.

            3.    File objections to any motions in limine, proposed instructions, and voir dire
                  questions submitted by the opposing parties.

            4.    Notify the Court and opposing counsel of requests for separation of
                  witnesses at trial.
Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 7 of 9 PageID #: 59



IX.    Other Matters

       None.

Respectfully submitted,

SAMANTHA D. WILLIAMS

By: /s/ Joseph S. Davidson

Mohammed O. Badwan Joseph
S. Davidson
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue
Suite 200
Lombard, Illinois 60148
+1 630-575-8180
+1 630-581-5450
mbadwan@sulaimanlaw.com
jdavidson@sulaimanlaw.com

RECEIVABLES MANAGEMENT PARTNERS, LLC d/b/a IMC CREDIT SERVICES

By: /s/ Nicholas W. Levi

Nicholas W. Levi KIGHTLINGER
& GRAY LLP
211 North Pennsylvania Street One
Indiana Square
Suite 300
Indianapolis, Indiana 46204
+1 317-638-4521
Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 8 of 9 PageID #: 60



******************************************************************************


          PARTIES APPEARED IN PERSON/BY COUNSEL ON                                 FOR A
          PRETRIAL/STATUS CONFERENCE.

          APPROVED AS SUBMITTED.

   X      APPROVED AS AMENDED.

          APPROVED AS AMENDED PER SEPARATE ORDER.

          APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
          SHORTENED/LENGTHENED BY               MONTHS.


          APPROVED, BUT THE DEADLINES SET IN SECTION(S)
                       OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
                      MONTHS.


          THIS MATTER IS SET FOR TRIAL BY                 ON
                                     . FINAL PRETRIAL CONFERENCE IS
          SCHEDULED FOR                                    AT      .M.,
          ROOM                 .


          A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                           AT       .M. COUNSEL SHALL APPEAR:

                                         IN PERSON IN ROOM                  ; OR

                                     BY TELEPHONE, WITH COUNSEL FOR
                        INITIATING THE CALL TO ALL OTHER PARTIES AND
                        ADDING THE COURT JUDGE AT (  )
                                        ; OR

                                    BY TELEPHONE, WITH COUNSEL
                        CALLING THE JUDGE'S STAFF AT (  )
                                        ;


   X      DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN November 6, 2020.
          Non-expert witness discovery and discovery relating to liability issues shall be completed
          by October 9, 2020.
Case 1:19-cv-04940-TWP-MJD Document 18 Filed 02/21/20 Page 9 of 9 PageID #: 61




          Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
 Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
 1(f), to and including dismissal or default.

        APPROVED AND SO ORDERED AS AMENDED.




        Dated: 21 FEB 2020




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court’s ECF system.
